DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/15/2022 has been entered.

Response to Arguments
The Applicant’s arguments, filed 2/15/2022, in light of the current amendment which has rewritten claims with previously indicated allowable subject matter in independent form, have been fully considered by the Examiner and are persuasive. Therefore, the previous rejections have been withdrawn.

Reasons for Allowance
Claims 2-10 & 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding Claim 3, the cited prior art of record does not teach or fairly suggest a ceramic wiring board wherein an absolute value of a difference in a degree of basicity between the amorphous constituent and the oxide is 0.049 or less, a degree of basicity BMi -O of the oxide is represented by (1) and (2) as follows:

    PNG
    media_image1.png
    96
    362
    media_image1.png
    Greyscale


when the oxide includes a plurality of cationic constituents,


    PNG
    media_image2.png
    53
    173
    media_image2.png
    Greyscale


where ni represents a compositional proportion of a cation Mi,

    PNG
    media_image3.png
    102
    567
    media_image3.png
    Greyscale

where BMi –O0 is the oxygen-donating ability of MiO, 
MiO represents an oxide of an element, 
BSi-O0 is oxygen-donating ability of SiO2, 
BCa-O0 is oxygen-donating ability of CaO, 
rMi is a Pauling's ionic radius (Å) of the cation Mi, 


Regarding Claim 16, the cited prior art of record does not teach or fairly suggest method for producing a ceramic wiring board, the method comprising: preparing ceramic green sheets including a raw-material powder; forming a via-hole in at least one of the green sheets so as to penetrate the green sheet; preparing a conductive paste, the conductive paste including a metal powder, an additive, and an organic vehicle, the additive including a metal element that is also included in the raw- material powder of the ceramic green sheets; filling the via-hole with the conductive paste; stacking the green sheets including the green sheet having the via-hole filled with the conductive paste on top of one another to form an unfired ceramic wiring board having an unfired ceramic insulator and an unfired via-conductor; and firing the unfired ceramic wiring board to (1) sinter the unfired ceramic insulator into a ceramic insulator including a crystalline constituent including the metal element and an amorphous constituent, (2) sinter the unfired via-conductor into a via-conductor including a metal and an oxide, and (3) diffuse the metal element in the amorphous constituent to create a tubular region adjoining and surrounding the via-conductor, the tubular region having a concentration of the metal element higher than that of the ceramic insulator, wherein the additive is at least one selected from a TiO2 powder and an A1203 powder, and wherein the TiO2 powder and the A1203 powder have a specific surface area of 10 m2/g or more.

Regarding Claim 18, the cited prior art of record does not teach or fairly suggest method for producing a ceramic wiring board , the method comprising: preparing ceramic green sheets including a raw-material powder; forming a via-hole in at least one of the green sheets so as to penetrate the green sheet; preparing a conductive paste, the conductive paste including a metal powder, an additive, and an organic vehicle, the additive including a metal element that is also included in the raw- material powder of the ceramic green sheets; filling the via-hole with the conductive paste; stacking the green sheets including the green sheet having the via-hole filled with the conductive paste on top of one another to form an unfired ceramic wiring board having an unfired ceramic insulator and an unfired via-conductor; and firing the unfired ceramic wiring board to (1) sinter the unfired ceramic insulator into a ceramic insulator including a crystalline constituent including the metal element and an amorphous constituent, (2) sinter the unfired via-conductor into a via-conductor including a metal and an oxide, and (3) diffuse the metal element in the amorphous constituent to create a tubular region adjoining and surrounding the via-conductor, the tubular region having a concentration of the metal element higher than that of the ceramic insulator, wherein the firing of the unfired ceramic wiring board includes a first substep of holding at a first temperature of T1 C to Ti + 500C for 1 hour or more, and a second substep of holding at a second temperature greater than Ti + 500C for 1 hour or more, where Ti is a sintering- starting temperature of the unfired ceramic insulator.
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Each of claims 2 & 4-10 depends either directly or indirectly upon claim 3 and thus is allowable for at least the same reasons. Each of claims 12-14 depends either directly or indirectly upon claim 16 and thus is allowable for at least the same reasons. Each of claims 15, 17, & 19 depends either directly or indirectly upon claim 18 and thus is allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RJA/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847